DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The Preliminary Amendment filed April 18, 20291, has been received and entered.
Claims Status
Claims 1, 10, 17-18, 20-31, and 41-43 are pending.  Claim 19 never existed, not even as an original claim.  Claims 1, 3, 10, 28, 30-31 and 42-43 are original claims.  Claims 17-27, 29, and 41 are currently amended.  Claims 2, 4-9, 11-16 and 32-40 are canceled.  Claims will be renumbered in the appropriate order if the case is allowed so there is no need for Applicants to renumber the claims, but Examiner wanted to point out that claim 19 never existed in case this was an oversight by Applicants.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 18, 2019, and May 5, 2020, have been received.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 10, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) without significantly more. The claim(s) recite(s) conventional steps of collection of blood sample, analyzing the sample with mathematical steps of measuring, analyzing and comparing to identify a subject based on an abstract optimal classification threshold. The judicial 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these claims are merely drawn to conventional laboratory steps of measuring and determining levels of biomarkers from a blood sample and analyzing the sample using mathematical steps based on an abstract idea of an optimal classification threshold.  
These steps by themselves do not provide significantly more than the judicial exception(s) because they do not define a practical application in terms of a treatment of a patient, per se.  Mathematical concepts and abstract ideas in combination with well-recognized laboratory steps of collection of blood samples subjected to measuring and determination of biomarker levels thereof, are not patentable subject matter because a practical application of mental steps and abstract ideas cannot be conceptualized without a description of the practical application in the rejected claims.
Hence claims 1, 3, 10 and 27 are not deemed to be patentable subject matter and it is suggested to limit claims 1, 3, 10 to combined claimed features of claims 29-31 which involve a practical application of the claimed subject matter which provide significantly more than the judicial exception(s) as claimed herein. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18, 22, 23, 24, 25, and 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims lack antecedent basis for recitation of “the patient” because the independent claims do not recite “patient” per se, but recite “subject”.  Also, consistent use of terms in the claims is suggested because it provides clarity to the claimed subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 10, 17-31 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130115232 A of May 9, 2013, “The Regents of the University of Michigan et al”, cited as ref. 1 on IDS filed 4/18/2019, under US PAT. APP. PUBS section of the IDS, in view of WO2016086161 A1 (WO) “Memoral Sloan-Kettering Cancer Center”, cited as ref. 1 on IDS filed 4/18/2019, under FOR. PAT. DOC. Section of the IDS. 
Regarding Claims 1 and 20-21, University of Michigan discloses a method for determining the risk of developing severe or lethal GVHD in a subject who has recently undergone HCT (In some aspects of the disclosure, methods are provided for detecting or predicting Gl GVHD by measuring elevated levels of regenerating islet-derived 3-alpha (REG3a) or ST2 in a biological sample from a subject compared to a control level, Para. [0010]; Acute GVHD, a leading cause of non-relapse mortality (NRM) after allogeneic hematopoietic cell transplantation (HCT), is measured by dysfunction in three organ systems: the skin, liver and gastrointestinal (Gl) tract, Para. [0006]; In some aspects, a biological sample of the disclosure is collected from the subject at about day 5 to about day 10 after transplant, Para. [0036]), comprising the steps of: a) measuring level(s) of at least one of ST2 and Reg3a in a first blood sample collected from the subject (In some aspects of the disclosure, methods are provided for detecting or predicting Gl GVHD by measuring elevated levels of regenerating islet-derived 3-alpha (REG3a) or ST2 in a biological sample from a subject compared to a control level, Para. [0010]); 
University of Michigan fails to explicitly disclose the algorithm Iog10[-log10(1-p)] = -11.263 1.844(log10ST2) + 0.577(log10REG3a). However, University of Michigan teaches a relationship between levels of REG3a and ST2 and risk of developing GVHD. Furthermore, deriving the relationship between REG3a and ST2 and GVHD as recited in the claim is a matter of mere mathematical manipulation, a known practice in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to derive a mathematical relationship between REG3a and ST2 levels and risk of GVHD, 
Regarding Claim 3, University of Michigan discloses a method for predicting severe or lethal GVHD in a subject who has recently undergone HCT (In some aspects of the disclosure, methods are provided for detecting or predicting Gl GVHD by measuring elevated levels of regenerating islet-derived 3-alpha (REG3a) or ST2 in a biological sample from a subject compared to a control level, Para. [0010]; Acute GVHD, a leading cause of non-relapse mortality (NRM) after allogeneic hematopoietic cell transplantation (HCT), is measured by dysfunction in three organ systems: the skin, liver and gastrointestinal (Gl) tract, Para. [0006]; In some aspects, a biological sample of the disclosure is collected from the subject at about day 5 to about day 10 after transplant, Para. [0036]), comprising the steps of: a) measuring level(s) of at least one of ST2 and Reg3a in a first blood sample collected from the subject (In some aspects of the disclosure, methods are provided for detecting or predicting Gl GVHD by measuring elevated levels of regenerating islet-derived 3-alpha (REG3a) or ST2 in a biological sample 
University of Michigan fails to explicitly disclose the algorithm logl 0[-log10(1 -p)] = -11.263 1.844(log10ST2) + 0.577(log10REG3a). However, University of Michigan teaches a relationship between levels of REG3a and ST2 and risk of developing GVHD. Furthermore, deriving the relationship between REG3a and ST2 and GVHD as recited in the claim is a matter of mere mathematical manipulation, a known practice in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to derive a mathematical relationship between REG3a and ST2 levels and risk of GVHD, 
Regarding Claim 10, University of Michigan discloses a method for monitoring the potential to develop severe or lethal GVHD in a subject who has recently undergone HCT (In some aspects, the disclosure includes a method of determining susceptibility of developing GVHD in a subject, Para. [0029]; In some aspects of the disclosure, methods are provided for detecting or predicting Gl GVHD by measuring elevated levels of regenerating islet-derived 3-alpha (REG3a) or ST2 in a biological sample from a subject compared to a control level, Para. [0010]; Acute GVHD, a leading cause of non-relapse mortality (NRM) after allogeneic hematopoietic cell transplantation (HCT), is measured by dysfunction in three organ systems: the skin, liver and gastrointestinal (Gl) tract, Para. [0006]; In some aspects, a biological sample of the disclosure is collected from the subject at about day 5 to about day 10 after transplant, Para. [0036]; In other aspects of the disclosure, methods are provided for predicting outcome of acute GVHD at symptom onset. The identification of steroid-refractory GVHD biomarker 
a)    measuring level(s) of at least one of ST2 and Reg3a in a first blood sample collected from the subject (In some aspects of the disclosure, methods are provided for detecting or predicting Gl GVHD by measuring elevated levels of regenerating islet-derived 3-alpha (REG3a) or ST2 in a biological sample from a subject compared to a control level, Para. [0010]);
b)    analyzing the level(s) according to an algorithm (Using logistic regression, the ability of the seven biomarkers, and ST2 alone, to predict for D28 non-responsiveness was examined, since ST2 was the most significant marker in all previous analyses, Para. [0264]);
c)    determining a first p value for the subject (Acute GVHD is the primary limitation of HCT. Formulas were developed for predicting probability or risk of GVHD in a patient by calculating a score and then determining a probability from that score from data collected from a pool of over 800 patients, Para. [0272]);
d)    comparing the first p value obtained from the measurement analysis to an optimal classification threshold (Each patient's score was then converted to a predicted probability, p, of GVHD using the following formula ... A patient is then determined to have a positive test result, i.e., probability or risk of GVHD, if their value of p is above about 0.33, Para. [0139]); and
e)    identifying the subject as (i) having or being at risk for severe or lethal GVHD when the first 3 value is greater than or equal to the optimal classification threshold or (ii) not having or being at risk for severe or lethal GVHD when the first p value is less than the optimal classification threshold (Using the formulae above, A=-2.30 and B=1.27. The score is therefore -1.03 and results in a predicted probability (p) of p=0.26. This value greater than 0.12 and 0.16, therefore.  Since this value of p is less than the threshold of 0.38, this patient would receive a negative test result, Para. [0295]; Using the formulae above, A=-2.75 and B=2.75. The score is therefore 0 and results in a p value of p=0.50: 
f)    measuring the level(s) of at least one of ST2 and Reg3a in a second blood sample collected from the subject more than eleven days after undergoing HCT (To determine whether. REG3a level in subject can demonstrate responsivity to treatment for GVHD; blood samples are obtained from subjects at the time of diagnosis of GVHD and then at various intervals after the onset of treatment for GVHD. For example, blood samples are taken from a subject undergoing GVHD treatment at days 7, 14, 21, 28, 35, 42, and then weekly or monthly thereafter, Para. [0259]);
g)    analyzing the level(s) in the second blood sample according to an algorithm (Using logistic regression, the ability of the seven biomarkers, and ST2 alone, to predict for D28 non-responsiveness was examined, since ST2 was the most significant marker in all previous analyses, Para. [0264]);
h)    determining a second p value for the subject (Each patient's score is then converted to a predicted probability, p, of GVHD using the following formula, Para. [0285]);
i)    comparing the second p value obtained from the measurement analysis to the optimal classification threshold and to the first p value (In exemplary aspects, a probability of greater than or equal to about 0.33 for a subject who received an unrelated donor transplant, or a probability of greater than or equal to about 0.38 for a subject who received a related donor transplant, is indicative of an increased susceptibility or risk for GVHD in the subject, Para. [0107]);
j)    identifying the subject as (i) continuing to have or be at risk for severe or lethal GVHD when the second p value is greater than or equal to the optimal classification threshold and/or when the second p value is the same as or greater than the first p value or (ii) not continuing to have or not continuing to be at risk of having severe or lethal GVHD when the first p value is less than the optimal classification threshold (For related donors, a patient is determined to have a positive test result, i.e., a positive test result for predicting GVHD, if their p value is above 0.38, Para. [0286]; Using the formulae 
k)    optionally modifying the patient's therapeutic or prophylactic regimen based on the identification in step j; and
l)    repeating steps f-j on subsequent days after HCT as determined by a physician (To determine whether. REG3a level in subject can demonstrate responsivity to treatment for GVHD; blood samples are obtained from subjects at the time of diagnosis of GVHD and then at various intervals after the onset of treatment for GVHD. For example, blood samples are taken from a subject undergoing GVHD treatment at days 7, 14, 21,28, 35, 42, and then weekly or monthly thereafter, Para. [0259]).
University of Michigan fails to explicitly disclose the algorithm log 10[-log 10(1 -p)] = -11.263 1.844(log10ST2) + 0.577(log10REG3a). However, University of Michigan teaches a relationship between levels of REG3a and ST2 and risk of developing GVHD. Furthermore, deriving the relationship between REG3a and ST2 and GVHD as recited in the claim is a matter of mere mathematical manipulation, a known practice in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to derive a mathematical relationship between REG3a and ST2 levels and risk of GVHD, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be lu deleiiiiiiie the piubablllty of a patient developing GVHD following HCI by examining relevant biomarkers shown to be predictive of such a response following HCT using mathematical models that best fit said predictive markers (see, e.g., Levine, We used competing risks regression to develop an algorithm in the training set to compute a predicted probability (p) of NRM within six months of GVHD diagnosis. We then determined that an algorithm of the three biomarkers assigned the greatest weights (TFNR1, ST2, and REG3a) performed as well as the five-biomarker algorithm. Using the simpler algorithm, we 
University of Michigan also fails to explicitly disclose wherein the patient is suffering from a high risk hematologic malignancy.
Regarding, claims 17-18, 22-31 and 41-43 Memorial Sloan-Kettering Cancer Center (WO) teaches measuring ST2 in a patient with GVHD being treated for a hematologic malignancy (The present invention relates generally to graft versus host disease (GVHD). More particularly, the present invention relates to the role of intestinal species as a predictor of GVHD severity/mortality and informs a strategy for reducing GVHD-related morbidity, Para. [002]; For patients with hematologic malignancies such as leukemias, lymphomas and other related cancers, allogeneic blood marrow transplantation (alio BMT) or hematopoietic stem cell transplant (HSCT) is a critically important therapy that can produce cures when chemotherapy alone cannot, Para. [0054]; Similarly, serum levels isolated for the biomarker ST2 predicted for steroid-refractory GVHD and levels as early as day 14 were associated with 6- month mortality without relapse, Para. [00143]).
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to further modify University of Michigan with the teaching of Memorial Sloan-Kettering Cancer Center for the purpose of using known biomarkers to determine a subject's risk for developing GVHD following HCT treatment for a patient with a blood cancer such as leukemia where an HCT treatment would provide therapeutic benefit.  Each of the claim features are either disclosed or suggested as discussed supra and the in the absence of persuasive evidence to the contrary the claims are rendered prima facie
All claims fail to be patentably distinguishable over the state of the art discussed above and cited on the enclosed PTO-892 and/or PTO-1449. Therefore, the claims are properly rejected.

The remaining references listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.

No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/               Primary Examiner, Art Unit 1651